As filed with the Securities and Exchange Commission on August 24, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012 – June 30, 2012 ITEM 1. REPORT TO STOCKHOLDERS. ADAMS HARKNESS SMALL CAP GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2012 Dear Shareholder, The first half of the year was a strong one for the Adams Harkness Small Cap Growth Fund (the “Fund”). Markets started off strongly in the beginning of the year, but drifted downward in the spring as concerns grew over Europe and the potential for a slowdown in the United States heightened. There is a “tug of war” going on in the market: on the negative side, the macroeconomic environment is as bad as anything we have ever seen, with concerns over Europe, China’s slowdown, the tepid pace of the U.S. economic recovery, the election, the looming fiscal cliff.the list of negatives is long and dire and often weighs on the market.On the positive side are corporate earnings, which continue to grow; strong company balance sheets, and the overall valuation of the stock market, which is not excessive relative to historical measures. In sum, it is truly a “stock picker’s market”. All sectors of the portfolio contributed to the Fund’s outperformance against the Fund’s benchmark, the Russell 2000 Growth Index, with the exception of financials, materials and consumer staples. We were underweight in all three sectors, and our stock selection also slightly detracted from performance in those sectors, but overall those three sectors were only modestly negative. The strongest contributors to performance in the first half of the year were the health-care, technology, and consumer discretionary sectors. Among the stronger performers in the Fund for the period were Pharmacyclics, a biotechnology company that is applying targeted therapy to difficult cancers; Mellanox Technologies, which makes connection solutions for computing storage, computing and communication applications that enable them to process large amounts of data very quickly; Lumber Liquidators, which offers better quality wood floors to consumers at great prices and is revitalizing its operations under a new management team. Among our disappointments in the first half of the year were BroadSoft, a provider of software and services that enable unified communications over Internet protocol (IP) based networks, which was hurt by concerns over telephone companies’ spending plans; Hercules Offshore, an oil services company hurt by the decline in the price of oil, and Polypore International, which makes filters for the batteries that power electric vehicles and was hurt by the bumpiness in that market. During the first half of this year, we focused on increasing our weighting in industrial companies and biotechnology companies. Why industrials? Our research indicates that the impact of shale gas and oil development has potentially very positive long term implications for the U.S. industrial sector, because it provides the United States with a secure and plentiful source of energy, both from natural gas and petroleum. This source of energy increases our global competitiveness in industrial sectors and as a result we are starting to see a bit of a renaissance in this sector. We believe this uptick could be the beginning of a long term, multi decade trend that creates a bit more balance in our economy. In addition to having very positive implications for the stock market, it also provides us as small cap stock pickers, with potentially good investment opportunities. Similarly, in the biotechnology arena, as we did our research we were struck by the number of smaller companies that we view as “second generation”: these companies have developed their drugs in the decade since the human genome was mapped. As a result, their drugs are very targeted; they are designed to only target the cancer cells themselves and not impact a patient’s healthy cells, and therefore have fewer side effects than chemotherapy; as a result, they have the potential to be very effective. These 1 ADAMS HARKNESS SMALL CAP GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2012 companies have several characteristics that we find intriguing: they declare that their results can bereplicated—if it works in a small subset of patients, it should work in all the patients with that particular mechanism of action in their cancer—thus, the drug has a higher probability of being approved by the FDA than did earlier biotechnology drugs, which could often have unexpected side effects in a larger population. Additionally, while these newer drugs will lower the level of cancer cells, they never disappear completely—that means the patients have to be on the drugs essentially as long as they live. We see the situation in cancer treatment today as very similar to the situation in AIDS two decades ago—cancer patients will use a variety of therapies, but with these new drugs will eventually have the potential to live longer and healthier lives. For the companies, the combination of a higher rate of drug approval and the annuity stream of the drugs, once approved, should lead to higher valuations. We believe we are in the beginnings of the “Biotech Revolution”, as we call it. We continue to remain reasonably constructive on the market for the rest of the year. The macroeconomic backdrop continues to have a lot of crosscurrents, but we do not believe it will turn out to be disastrous. While we expect there will be additional “growth scares” or “bumps in the road” as we move through 2012, we do expect the backdrop to remain favorable and the market to reward companies with strong earnings growth with multiple expansion. Most importantly, we believe our focus on individual stocks and strong secular themes, driven by our investment process, will enable us to continue to identify potential opportunities that may be of benefit to the portfolio. Sincerely, Mary Lisanti, CFA President & Portfolio Manager IMPORTANT RISKS AND DISCLOSURES An investment in the Fund is subject to risk, including the possible loss of principal amount invested. The Fund invests in smaller companies, which carry greater risk than is associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. One cannot invest directly in an index. The views in this report were those of the Fund manager as of June 30, 2012, and may not necessarily reflect her views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. 2 ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS JUNE 30, 2012 Security Security Shares Description Value Shares Description Value Common Stock - 99.2% Hornbeck Offshore Services, Inc. (a) $ Biotechnology - 6.9% Kodiak Oil & Gas Corp. (a) Affymax, Inc. (a) $ Sanchez Energy Corp. (a) Arena Pharmaceuticals, Inc. (a) Ariad Pharmaceuticals, Inc. (a) Financial Services - 5.2% Incyte Corp., Ltd. (a) Altisource Portfolio Solutions SA (a) Isis Pharmaceuticals, Inc. (a) Bank of the Ozarks, Inc. Pharmacyclics, Inc. (a) Bankrate, Inc. (a) Cardtronics, Inc. (a) Business Services - 16.4% PrivateBancorp, Inc. CoStar Group, Inc. (a) Western Alliance Bancorp. (a) DealerTrack Holdings, Inc. (a) Wright Express Corp. (a) Dycom Industries, Inc. (a) Innerworkings, Inc. (a) Health-Care - 17.5% Liquidity Services, Inc. (a) ABIOMED, Inc. (a) Mistras Group, Inc. (a) Acadia Healthcare Co., Inc. (a) Sourcefire, Inc. (a) Akorn, Inc. (a) Tangoe, Inc. (a) Align Technology, Inc. (a) The Advisory Board Co. (a) Amarin Corp PLC, ADR (a) Ultimate Software Group, Inc. (a) Conceptus, Inc. (a) United Rentals, Inc. (a) Cyberonics, Inc. (a) WageWorks, Inc. (a) Endologix, Inc. (a) Web.com Group, Inc. (a) ExamWorks Group, Inc. (a) HeartWare International, Inc. (a) Consumer Discretionary - 15.2% Medivation, Inc. (a) Allegiant Travel Co. (a) NuVasive, Inc. (a) Buffalo Wild Wings, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Carter's, Inc. (a) Vivus, Inc. (a) Fifth & Pacific Co., Inc. (a) Vocera Communications, Inc. (a) Greenway Medical Technologies (a) Volcano Corp. (a) Ignite Restaurant Group, Inc. (a) Wright Medical Group, Inc. (a) Leapfrog Enterprises, Inc. (a) Lithia Motors, Inc. Industrials - 9.4% Lumber Liquidators Holdings, Inc. (a) Chart Industries, Inc. (a) Portfolio Recovery Associates, Inc. (a) Enphase Energy, Inc. (a) Ryland Group, Inc. On Assignment, Inc. (a) Smart Balance, Inc. (a) Polypore International, Inc. (a) Sonic Corp. (a) Proto Labs, Inc. (a) Spirit Airlines, Inc. (a) Spirit Aerosystems Holdings, Inc. (a) Standard Pacific Corp. (a) Titan International, Inc. The Hain Celestial Group, Inc. (a) Titan Machinery, Inc. (a) The Jack in the Box, Inc. (a) Westport Innovations, Inc. (a) Vitamin Shoppe, Inc. (a) Retail - 6.4% Energy - 4.3% Francesca's Holdings Corp. (a) Approach Resources, Inc. (a) Hibbett Sports, Inc. (a) Bonanza Creek Energy, Inc. (a) HOT Topic, Inc. Goodrich Petroleum Corp. (a) Mattress Firm Holding Corp. (a) Michael Kors Holdings, Ltd. (a) See Notes to Financial Statements. 3 ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS JUNE 30, 2012 Security The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012. Shares Description Value The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on The Fresh Market, Inc. (a) $ valuation inputs, and their aggregation into the levels used in the tables below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Zumiez, Inc. (a) Financial Statements. Valuation Inputs Investments in Securities Software - 3.9% Level 1 - Quoted Prices $ Aspen Technology, Inc. (a) Level 2 - Other Significant Observable Inputs - Demandware, Inc. (a) Level 3 - Significant Unobservable Inputs - LivePerson, Inc. (a) Total $ Technology - 14.0% The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. Allot Communications, Ltd. (a) Cirrus Logic, Inc. (a) There were no significant transfers between Level 1 and Level 2 for the period ended June 30, 2012. CommVault Systems, Inc. (a) AFA Cornerstone OnDemand, Inc. (a) PORTFOLIO HOLDINGS Guidewire Software, Inc. (a) % of Total Investments Imperva, Inc. (a) Biotechnology % InvenSense, Inc. (a) Business Services % Jive Software, Inc. (a) Consumer Discretionary % Mellanox Technologies, Ltd. (a) Energy % Monolithic Power Systems, Inc. (a) Financial Services % OpenTable, Inc. (a) Health-Care % Procera Networks, Inc. (a) Industrials % ServiceNow, Inc. (a) Retail % Ubiquiti Networks, Inc. (a) Software % Veeco Instruments, Inc. (a) Technology % Volterra Semiconductor Corp. (a) % Total Common Stock (Cost $10,229,392) Total Investments - 99.2% (Cost $10,229,392)* $ Other Assets & Liabilities, Net – 0.8% Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. 4 ADAMS HARKNESS SMALL CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2012 ASSETS Total investments, at value (Cost $10,229,392) $ Cash Receivables: Fund shares sold Investment securities sold Dividends and interest 41 Prepaid expenses Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Accrued Liabilities: Adviser Investment adviser fees Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* $ * Shares redeemed or exchanged within 30 days of purchase are charged a 1.00% redemption fee. See Notes to Financial Statements. 5 ADAMS HARKNESS SMALL CAP GROWTH FUND STATEMENT OF OPERATIONS JUNE 30, 2012 INVESTMENT INCOME Dividend income $ Interest income Total Investment Income Adviser EXPENSES Investment adviser fees Fund services fees Shareholder service fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements. 6 ADAMS HARKNESS SMALL CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS December 31, 2012 # # # For the Six Months Ended June 30, 2012 For the Year Ended December 31, 2011 OPERATIONS Net investment loss $ ) $ ) Net realized gain Net change in unrealized appreciation (depreciation) ) Increase (Decrease) in Net Assets Resulting from Operations ) CAPITAL SHARE TRANSACTIONS Sale of shares Redemption of shares ) ) Redemption fees - Decrease in Net Assets from Capital Share Transactions ) ) Increase (Decrease) in Net Assets ) NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares Redemption of shares ) ) Decrease in Shares ) ) (a) Distributions in excess of net investment income. $ ) $ ) See Notes to Financial Statements. 7 ADAMS HARKNESS SMALL CAP GROWTH FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended June 30, 2012 For the Years Ended December 31, NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment loss(a) Net realized and unrealized gain (loss) ) ) Total from Investment Operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net realized gain — ) ) REDEMPTION FEES(a) — — (b) — (b) — (b) — (b) — (b) NET ASSET VALUE, End of Period $ TOTAL RETURN %(c) )% % % )% % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment loss )%(d) )% )% )% )% )% Net expense %(d) % Gross expense(e) %(d) % PORTFOLIO TURNOVER RATE %(c) % (a) Calculated based on average shares outstanding during each period. (b) Less than $0.01 per share. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers or reimbursements. See Notes to Financial Statements. 8 ADAMS HARKNESS SMALL CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 Note 1. Organization The Adams Harkness Small Cap Growth Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund commenced operations on February 27, 2004. The Fund seeks maximum capital appreciation. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal year. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) 9 ADAMS HARKNESS SMALL CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 The aggregate value by input level, as of June 30, 2012, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Distributions to Shareholders – Distributions to shareholders of net investment income, if any, are declared and paid at least quarterly. Distributions to shareholders of net capital gains, if any, are declared and paid annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all of its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. The Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of June 30, 2012, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. 10 ADAMS HARKNESS SMALL CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 Redemption Fees – A shareholder who redeems or exchanges shares within 30 days of purchase will incur a redemption fee of 1.00% of the current net asset value of shares redeemed or exchanged, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to the Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. Note 3. Fees and Expenses Investment Adviser – AH Lisanti Capital Growth, LLC (the “Adviser”) is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 1.00% of the Fund’s average daily net assets. Shareholder Service Plan – The Trust has adopted a shareholder service plan for the Fund under which the Fund may reimburse the Fund’s administrator for amounts paid by the administrator for providing shareholder service activities that are not otherwise provided by the Transfer Agent. The Fund’s administrator may make such payments to various financial institutions, including the Adviser, that provide shareholder servicing to their customers invested in the Fund in amounts of up to 0.25% annually of the average daily net assets of the shares held by such customers. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor receives no compensation from the Fund for its distribution services. The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, the Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). In addition, for the period ended March 31, 2012, the Chairman received a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The stipend was discontinued April 1, 2012. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. 11 ADAMS HARKNESS SMALL CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 Note 4. Fees Waived During the period, certain Fund service providers have voluntarily agreed to waive a portion of their fees. The Fund’s Adviser has voluntarily agreed to waive a portion of its fees and/or reimburse expenses so to cap the expense ratio at 1.80%. These voluntary waivers may be reduced or eliminated at any time. For the six months ended June 30, 2012, fees waived were as follows: Investment Adviser Fees Waived Other Waivers Total Fees Waived Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the six months ended June 30, 2012, were $16,741,723 and $16,995,086, respectively. Note 6. Federal Income Tax and Investment Transactions As of December 31, 2011, distributable earnings (accumulated loss) on a tax basis were as follows: Unrealized Appreciation $ Capital and Other Losses ) Total $ ) The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales and passive foreign investment companies. As of December 31, 2011, the Fund had capital loss carryforwards to offset future capital gains of $2,636,515, expiring in 2017. 12 ADAMS HARKNESS SMALL CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 Note 7. Recent Accounting Pronouncements In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011. Management has evaluated ASU No. 2011-04 and has determined that it did not have a significant impact on the reporting of the financial statement disclosures. In December 2011, FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” requiring disclosure of both gross and net information related to offsetting and related arrangements enabling users of its financial statements to understand the effect of those arrangements on the entity’s financial position. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRSs. ASU No. 2011-11 is effective for interim and annual periods beginning on or after January 1, 2013. Management is evaluating any impact ASU No. 2011-11 may have on the Fund’s financial statements. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 13 ADAMS HARKNESS SMALL CAP GROWTH FUND ADDITIONAL INFORMATION JUNE 30, 2012 Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (800) 441-7031, on the Fund's website at www.ahsmallcap.com and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (800) 441-7031, on the Fund's website at www.ahsmallcap.com and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees, and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2012, through June 30, 2012. Actual Expenses – The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not 14 ADAMS HARKNESS SMALL CAP GROWTH FUND ADDITIONAL INFORMATION JUNE 30, 2012 reflect any transactional costs, such as redemption fees and exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs had been included, your costs would have been higher. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense January 1, 2012 June 30, 2012 Period* Ratio* Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % *Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 366 to reflect the half-year period. 15 TABLE OF CONTENTS A Message to Our Shareholders 1 Performance Chart and Analysis 6 Schedule of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Additional Information 20 POLARIS GLOBAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2012 Dear Fellow Shareholder, The Polaris Global Value Fund (the "Fund") outperformed the benchmark, MSCI World Index (the "Index"), for the six-month period ended June 30, 2012. The Fund returned 10.14% versus the Index, which posted 5.91%. The Fund benefitted from strong stock selection, diversified across countries and sectors. Many of the Fund’s holdings announced strong earnings, attractive business trends and healthy cash flows likely to withstand continued market volatility. U.S. based companies contributed the most to performance during the six-month period, as most of the Fund's U.S. holdings posted positive returns. The following table summarized total returns through June 30, 2012. Annualized As of June 30, 2012 YTD QII QI 1 Yr 3 Yrs 5 Yrs 10 Yrs 15 Yrs 20 Yrs ITD* Polaris Global Value Fund 10.14% -4.17% 14.94% -4.38% 14.61% -4.31% 6.66% 6.11% 9.51% 8.73% MSCI World Index 5.91% -5.07% 11.56% -4.98% 10.97% -2.96% 5.18% 3.60% 6.48% 5.41% *Inception-to-date (Inception 7/31/1989) Performance data quoted represents past performance and is no guarantee of future results.Current performance may be lower or higher than the performance data quoted.Returns for more than one year are annualized.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than original cost.For the most recent month end performance, please call (888) 263-5594 or visit the Fund’s website at www.polarisfunds.com. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.36%. Quarter end expense ratio is 1.38%; this ratio is based on amounts incurred during the most recent quarter, divided by the average assets for the period multiplied by 366 and divided by the number of days in the quarter. Shares redeemed or exchanged within 180 days of purchase will be charged a 1.00% fee. Fund performance returns shown do not reflect this fee; if reflected, the returns would have been lower. See page 4 for additional disclosure.Short-term performance, in particular, is not a good indication of the Fund's future performance, and an investment should not be made based solely on returns. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. The table above shows that the Fund’s long-term performance has exceeded benchmark returns with lower market risk, as measured by the beta statistic of 0.93 since the Fund’s inception (volatility measurement relative to the MSCI World Index). SIX-MONTH PERFORMANCE ANALYSIS: While global markets experienced growth inflections in the first quarter of 2012, with most countries in the MSCI World Index (except Spain) in positive territory, the trend reversed in the second quarter on European fiscal concern and slowing GDP growth in China. Yet, eight of 10 sectors contributed positively to six-month returns, led by financials, consumer discretionary, healthcare and consumer staples. U.S.-based Southwest Bancorp posted double-digit returns, benefitting from management's 2011 decision to sell off problem loans and other non-performing assets. Southwest started 2012 with an improved balance sheet and a focus on commercial/healthcare banking in the fairly resilient Southern U.S. markets. In early 2012, Ameris Bancorp announced its ninth FDIC facilitated purchase, continuing its growth through acquisition strategy. Although the stock was up markedly this period, we expect that it has further upside potential. 1 POLARIS GLOBAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2012 Colony Bankcorp was the highest total portfolio gainer in absolute terms for the six-month timeframe, after reporting positive 2012 net income. The company also appointed Edward Loomis as the bank's president and CEO, with a mandate for resolving problem assets and increasing earnings. A resilient Swedish economy boosted lending growth at Scandinavian bank Svenska Handelsbanken. U.S.-based children's clothing manufacturer Carter's Inc. boosted returns in the consumer discretionary sector. The company surpassed guidance in first quarter results, pointing to higher gross margins due to product mix and higher prices. The company went on to raise full year forecasts, noting increasing market share in Canada. This confluence of events and announcements aided the stock price. U.K. homebuilders Barratt Developments, Persimmon, Taylor Wimpey and Bellway all posted double-digit returns for the six-month period, benefitting from increased mortgage approvals and modestly rising house prices. On a fundamental basis, Barratt Developments highlighted increasing order books and higher margin building sites. Persimmon and Taylor Wimpey each announced dividend programs. Questcor Pharmaceuticals led healthcare performance, after posting strong March quarter 2012 returns due to increasing sales of H.P. Acthar Gel and its expected adoption for rheumatology. Insurer UnitedHealth posted positive returns, as the trend toward higher deductible plans impeded patient spending on medical services. In consumer staples, convenience food producer Greencore posted strong first half sales due to extra volumes from new businesses. The company acquired Uniq, a Marks & Spencer supplier, last year, and Marketfare, a leading supplier to 7-Eleven stores on the East Coast of the U.S., in April. The stock price was up on news of a potential takeover bid that management shunned on valuation grounds. We believe the stock is still extremely undervalued with the opportunity to grow exponentially in the coming months. Two Japanese consumer staples companies, Meiji Holdings and Nichirei Corp., both posted positive returns. Negatively affected by the March 2011 earthquake, both companies have since resumed stable operations and are capitalizing on growing domestic demand for frozen foods and dairy products. Verizon Communications produced double digit returns, benefitting from higher smart phone penetration and migration to tiered data sharing plans amongst its customers. However, the telecom sector was in negative territory for the six-month period, hindered by Frontier Communications. Frontier declined after cutting its dividend and investor pessimism continued to drag on the stock price. Notwithstanding the conservative move by Frontier's management, we believe the company had already built in enough cash flow to complete the Verizon rural-lines merger integration and build out service. In information technology, ATM manufacturer Wincor Nixdorf experienced slower sales due to reduced capital spending trends among European banks. While this issue will likely prevail until resolution of the European debt crisis, Wincor Nixdorf has other profitable business lines in retail and emerging markets. Reduced capital expenditures also impacted software outsourcing, with Infosys noting external projects postponements. The market has demanded that Infosys grow its business quickly and institute dividends; the company has been unwilling to cede, using capital to bolster margins. However, its evolving business model of thirds (outsourcing, consultancy and platform-based products) should prove investor-friendly. ASSET ALLOCATION: During the six-month period, we continued our "defensive" portfolio restructuring, selling companies with fundamental deterioration or further downside exposure.Japanese shipping company Iino Kaiun repurchased the Fund's holdings, which we sold due to a depressed outlook in shipping. We sold two European financials during the quarter, based on dour projections for the next three to five 2 POLARIS GLOBAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2012 years. Higher inflation and interest rates in India have resulted in slowing GDP growth and higher non-performing loans. While State Bank of India remains a good value, our concern to protect against declines led us to sell our holdings in the company. We exited U.S. electronic instruments manufacturer Ametek, after a spate of strong performance reached our valuation targets.When South African-based mining company Metorex was acquired by the Jinchuan Group of China for its assets in the Democratic Republic of the Congo, our holdings in the company were sold for cash. We held cash from these sales, awaiting opportunities to purchase new holdings on market declines. This strategy came to fruition in May, when we purchased a number of undervalued but fundamentally-sound companies and added to a number of existing holdings. During the period, we purchased information technology, consumer discretionary and financial sector stocks. Italy’s Lottomatica offers counter-cyclical cash flows from its lottery game operations, helping budget-strapped governments worldwide raise revenues. In recent months, our research indicated that many U.S. IT companies were undervalued and cash rich. We bought Microsoft on expectations of growth of its Windows operating systems, while copier company Xerox was purchased due to its attractive service business. Another addition was Western Union, which offers the most extensive global money transfer business of any operator. An investment was made in a long-followed Massachusetts-based bank, Brookline Bancorp, which offers good value and an increasingly valuable franchise after its acquisition of Bancorp Rhode Island. The following table shows the Fund’s asset allocation at June 30, 2012. Polaris Global Value Fund Asset Allocation Portfolio Weighting Energy Utilities Materials Industrials Consumer Discretionary Consumer Staples Health Care Financials Info.Tech. Telecom Services Cash N. America 45.46% 2.80% 2.87% 2.82% 2.80% 1.24% 2.50% 8.84% 13.71% 5.67% 2.21% 0.00% Japan 6.54% 0.00% 0.00% 1.25% 0.00% 0.00% 3.87% 0.00% 0.00% 0.00% 1.42% 0.00% Other Asia 6.40% 1.04% 0.98% 1.26% 0.00% 0.00% 0.00% 0.00% 0.00% 3.12% 0.00% 0.00% Europe 30.99% 0.96% 0.00% 7.31% 1.19% 10.50% 2.35% 3.14% 3.19% 1.20% 1.16% 0.00% Scandinavia 9.13% 0.00% 0.00% 0.00% 3.47% 1.56% 0.00% 0.00% 4.10% 0.00% 0.00% 0.00% Africa & S. America 1.31% 1.31% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% Cash 0.17% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.17% Industry Totals 100.00% 6.11% 3.85% 12.64% 7.46% 13.30% 8.71% 11.98% 21.00% 9.99% 4.78% 0.17% Table may not cross foot due to rounding. INVESTMENT ENVIRONMENT AND STRATEGY: We continue to expect slow, mixed growth, with some sectors and geographies doing better than others. European and Greek-specific debt problems will linger, causing global governments to deploy "patchwork" solutions to avoid a recession recurrence.This was certainly evident in the U.S., with aggressive fiscal stimulus - Operation Twist - that has been extended to year end. The long process of global financial deleveraging will continue to add volatility, which in turn creates market inefficiencies (i.e. stock prices not reflective of business strengths/cash flows) that lead to attractively priced companies. In early 2012 our strategy has been to patiently anticipate and wait for these market fluctuations, allowing us to buy companies with strong long-term fundamentals that have the capacity to develop even in slow-growth markets. 3 POLARIS GLOBAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2012 As always, we welcome your questions and comments. Sincerely, Bernard R. Horn, Jr. Portfolio Manager IMPORTANT INFORMATION The Fund invests in securities of foreign issuers, including issuers located in countries with emerging capital markets. Investments in such securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. Options trading involves risk and is not suitable for all investors. Fund performance includes reinvestment of dividends and capital gains. During the period, some of the Fund’s fees were waived or expenses reimbursed. In the absence of these waivers and reimbursements, performance figures would be lower. On June 1, 1998, a limited partnership managed by the adviser reorganized into the Fund. The predecessor limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund. The Fund’s performance for the periods before June 1, 1998 is that of the limited partnership and includes the expenses of the limited partnership. If the limited partnership’s performance had been readjusted to reflect the second year expenses of the Fund, the Fund’s performance for all the periods would have been lower. The limited partnership was not registered under the Investment Company Act of 1940 (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code, which, if applicable, may have adversely affected its performance. 4 POLARIS GLOBAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2012 As of June 30, 2012, the Fund’s largest equity holdings and the percentages they represent in the Fund’s total net assets are presented in the following table. Please note management generally constructs an equally weighted portfolio that we believe provides better overall diversification. Issuer Percentage of Total Net Assets Issuer Percentage of Total Net Assets Questcor Pharmaceuticals, Inc. 2.58% Persimmon PLC 1.74% Greencore Group PLC 2.34% Mac-Gray Corp. 1.66% Samsung Electronics Co., Ltd. 2.11% Independent Bank Corp. 1.65% Ameris Bancorp 2.06% The Chubb Corp. 1.64% Bellway PLC 1.98% Christian Dior SA 1.64% Taylor Wimpey PLC 1.96% Webster Financial Corp. 1.62% UnitedHealth Group, Inc. 1.85% Quest Diagnostics, Inc. 1.60% Hannover Rueckversicherung AG 1.79% Svenska Handelsbanken AB, Class A 1.60% Barratt Developments PLC 1.77% NextEra Energy, Inc. 1.56% Kone Oyj, Class B 1.75% Duni AB, Class A 1.55% The MSCI World Index measures the performance of a diverse range of 24 developed countries’ stock markets including the United States, Canada, Europe, the Middle East and the Pacific. The MSCI World Index is unmanaged and includes the reinvestment of dividends, net of withholding taxes. One cannot invest directly in an index. The views in this letter were those of the Fund manager as of June 30, 2012, and may not reflect the views of the manager on the date this letter is published or anytime thereafter. These views are intended to assist shareholders of the Fund in understanding their investment and do not constitute investment advice. The Fund’s annual performance as compared to the benchmark is as follows: Historical Calendar Year Annual Returns (years ended December 31) Polaris Global Value Fund MSCI World Index Polaris Global Value Fund MSCI World Index -8.16% -5.54% -5.82% -13.18% 20.64% 11.76% 16.50% 24.93% 35.46% 29.99% -8.85% 24.34% -46.19% -40.71% 34.55% 15.76% -3.97% 9.04% 23.34% 13.48% 24.57% 20.07% 31.82% 20.72% 10.52% 9.49% -2.78% 5.08% 23.63% 14.72% 25.70% 22.50% 47.06% 33.11% 9.78% -5.23% 3.82% -19.89% 17.18% 18.28% 2.21% -16.82% -11.74% -17.02% 5 POLARIS GLOBAL VALUE FUND PERFORMANCE CHART AND ANALYSIS JUNE 30, 2012 The following chart reflects the change in the value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Polaris Global Value Fund (the “Fund”) compared with the performance of the benchmark, Morgan Stanley Capital International World Index ("MSCI World Index"), over the past ten fiscal years. The MSCI World Index measures the performance of a diverse range of 24 developed countries’ stock markets including the United States, Canada, Europe, the Middle East and the Pacific. The total return of the MSCI World Index includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the MSCI World Index does not include expenses. The Fund is professionally managed while the MSCI World Index is unmanaged and is not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (888) 263-5594 or visit the Fund's website at www.polarisfunds.com. Shares redeemed or exchanged within 180 days of purchase will be charged a 1.00% redemption fee. As stated in the Fund's prospectus, the annual operating expense ratio (gross) is 1.36%. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. Comparison of Change in Value of a $10,000 Investment Polaris Global Value Fund vs. MSCI World Index Annual Total Returns Periods Ended June 30, 2012 One Year Five Year Ten Year Polaris Global Value Fund -4.38 % -4.31 % % MSCI World Index -4.98 % -2.96 % % 6 POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2012 Security Security Shares Description Value Shares Description Value Common Stock - 98.9% Israel - 1.3% Australia - 1.3% Teva Pharmaceutical Industries, Ltd., ADR $ BHP Billiton, Ltd., ADR $ Italy - 2.1% Belgium - 1.0% Lottomatica Group SpA Solvay SA, Class A Trevi Finanziaria Industriale SpA Canada - 1.5% Japan - 6.5% Methanex Corp. Asahi Group Holdings, Ltd. KDDI Corp. Finland - 3.5% MEIJI Holdings Co., Ltd. Kone Oyj, Class B Nichirei Corp. Konecranes Oyj Showa Denko KK YIT Oyj Norway - 1.2% France - 4.3% DNB ASA Christian Dior SA Etablissements Maurel et Prom South Korea - 2.1% Imerys SA Samsung Electronics Co., Ltd. Transgene SA (a) South Africa - 1.3% Germany - 8.2% Sasol, Ltd. BASF SE Deutsche Telekom AG Sweden - 4.4% Hannover Rueckversicherung AG Duni AB, Class A Muenchener Rueckversicherungs AG, Class R Investor AB, Class B Symrise AG Svenska Handelsbanken AB, Class A Wincor Nixdorf AG Switzerland - 1.5% Hong Kong - 1.0% Novartis AG Guangdong Investment, Ltd. Thailand - 1.0% India - 1.0% Thai Oil PCL Infosys, Ltd., ADR United Kingdom - 7.9% Ireland - 4.7% Barratt Developments PLC (a) CRH PLC BBA Aviation PLC Greencore Group PLC Bellway PLC Smurfit Kappa Group PLC Persimmon PLC See Notes to Financial Statements. 7 POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2012 Security Shares Description Value Taylor Wimpey PLC $ United States - 43.1% Allete, Inc. Ameris Bancorp (a) Astoria Financial Corp. Brookline Bancorp, Inc. Brooks Automation, Inc. Carter's, Inc. (a) Colony Bankcorp, Inc. (a) Forest Laboratories, Inc. (a) Frontier Communications Corp. General Dynamics Corp. H.J. Heinz Co. Hewlett-Packard Co. Independent Bank Corp. International Bancshares Corp. Mac-Gray Corp. Marathon Oil Corp. Marathon Petroleum Corp. Microsoft Corp. NextEra Energy, Inc. Peoples Bancorp, Inc. Praxair, Inc. Quest Diagnostics, Inc. Questcor Pharmaceuticals, Inc. (a) Southwest Bancorp, Inc. (a) The Chubb Corp. The J.M. Smucker Co. The Western Union Co. UnitedHealth Group, Inc. Univest Corp. of Pennsylvania Verizon Communications, Inc. Webster Financial Corp. WellPoint, Inc. Xerox Corp. Total Common Stock (Cost $165,997,578) Rate Convertible Preferred Stock - 0.8% BNC Bancorp, Series C (a) (Cost $1,200,000) % Security Principal Description Rate Maturity Value Short-Term Investments - 0.0% Certificates of Deposit - 0.0% $ Middlesex Federal Savings Bank % 12/15/12 $ Stoneham Savings Bank 11/24/12 Total Certificates of Deposit (Cost $65,078) Total Short-Term Investments (Cost $65,078) Total Investments - 99.7% (Cost $167,262,656)* $ Other Assets & Liabilities, Net – 0.3% Net Assets – 100.0% $ ADR American Depositary Receipt PCL Public Company Limited PLC Public Limited Company (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) See Notes to Financial Statements. 8 POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2012 The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of June 30, 2012. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the tables below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Australia $ $ - $ - $ Belgium - - Canada - - Finland - - France - - Germany - - Hong Kong - - India - - Ireland - - Israel - - Italy - - Japan - - Norway - - South Korea - - South Africa - - Sweden - - Switzerland - - Thailand - - United Kingdom - - United States - - Convertible Preferred Stock - - Certificates of Deposit - - Total Investments At Value $ $ $ - $ There were no significant transfers between Level 1 and Level 2 for the period ended June 30, 2012. See Notes to Financial Statements. 9 POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2012 AFAPORTFOLIO HOLDINGS % of Total Investments Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Convertible Preferred Stock % Short-Term Investments % % AFA See Notes to Financial Statements. 10 POLARIS GLOBAL VALUE FUND STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2012 ASSETS Total investments, at value (Cost $167,262,656) $ Cash Foreign currency (Cost $12,425) Receivables: Fund shares sold Dividends and interest Prepaid expenses Total Assets LIABILITIES Payables: Fund shares redeemed Foreign capital gains tax payable Accrued Liabilities: Adviser Investment adviser fees Trustees’ fees and expenses 32 Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss ) Net unrealized depreciation ) NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* $ * Shares redeemed or exchanged within 180 days of purchase are charged a 1.00% redemption fee. See Notes to Financial Statements. 11 POLARIS GLOBAL VALUE FUND STATEMENT OF OPERATIONS JUNE 30, 2012 INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $263,698) $ Interest income Total Investment Income Adviser EXPENSES Investment adviser fees Fund services fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Miscellaneous expenses Total Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) on: Investments ) Foreign currency transactions ) Net realized loss ) Net change in unrealized appreciation (depreciation) on: Investments Deferred foreign capital gains taxes Foreign currency translations ) Net change in unrealized appreciation (depreciation) NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements. 12 POLARIS GLOBAL VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended June 30, 2012 For the Year Ended December 31, 2011 OPERATIONS Net investment income $ $ Net realized gain (loss) ) Net change in unrealized appreciation (depreciation) ) Increase (Decrease) in Net Assets Resulting from Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income - ) CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Redemption of shares ) ) Redemption fees Decrease in Net Assets from Capital Share Transactions ) ) Increase (Decrease) in Net Assets ) NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Redemption of shares ) ) Decrease in Shares ) ) (a) Undistributed net investment income. $ $ See Notes to Financial Statements. 13 POLARIS GLOBAL VALUE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended June 30, For the Years Ended December 31, NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(a) Net realized and unrealized gain (loss) Total from Investment Operations ) ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income — ) ) — (b) ) ) Net realized gain — ) ) Total Distributions to Shareholders — ) ) — ) ) REDEMPTION FEES(a) — (b) — (b) — (b) — (b) — (b) NET ASSET VALUE, End of Period $ TOTAL RETURN %(c) )% % % )% )% RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios of Average Net Assets Net investment income %(d) % Net expense %(d) % Gross expense %(d) % % (e) % % (e) % (e) PORTFOLIO TURNOVER RATE 10 %(c) 12 % 10 % 22 % 16 % 46 % (a) Calculated based on average shares outstanding during each period. (b) Less than $0.01 per share. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 14 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 Note 1. Organization The Polaris Global Value Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund commenced operations June 1, 1998 after it acquired the net assets of Global Value Limited Partnership (the “Partnership”), in exchange for Fund shares. The Partnership commenced operations on July 31, 1989. The Fund seeks capital appreciation. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Debt securities may be valued at prices supplied by a fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate and maturity. Forward currency contracts are generally valued at the mean of bid and ask prices for the time period interpolated from rates reported by an independent pricing service for proximate time periods. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) 15 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of June 30, 2012, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Foreign Currency Translations – Foreign currency amounts are translated into U.S. dollars as follows: (1) assets and liabilities at the rate of exchange at the end of the respective period; and (2) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions. The portion of the results of operations arising from changes in the exchange rates and the portion due to fluctuations arising from changes in the market prices of securities are not isolated. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Foreign Currency Transactions – The Fund may enter into transactions to purchase or sell foreign currency contracts and options on foreign currency. Forward currency contracts are agreements to exchange one currency for another at a future date and at a specified price. A fund may use forward currency contracts to facilitate transactions in foreign securities, to manage a fund’s foreign currency exposure and to protect the U.S. dollar value of its underlying portfolio securities against the effect of possible adverse movements in foreign exchange rates. These contracts are intrinsically valued daily based on forward rates, and a fund’s net equity therein, representing unrealized gain or loss on the contracts as measured by the difference between the forward foreign exchange rates at the dates of entry into the contracts and the forward rates at the reporting date, is recorded as a component of net asset value. These instruments involve market risk, credit risk, or both kinds of risks, in excess of the amount recognized in the Statement of Assets and Liabilities. Risks arise from the possible inability of counterparties to meet the terms of their contracts and from movement in currency and securities values and interest rates. Due to the risks associated with these transactions, a fund could incur losses up to the entire contract amount, which may exceed the net unrealized value included in its net asset value. The volume of open currency positions may vary on a daily basis as the Fund transacts currency contracts in order to achieve the exposure desired by the adviser. During the six months ended June 30, 2012, the Fund entered into an aggregated total notional value of $9,836,937 of forward currency contracts. 16 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 Derivatives Transactions - The Fund’s use of derivatives during the six months ended June 30, 2012, was limited to forward currency contracts. The Fund uses derivative instruments as part of its principal investment strategy to achieve its investment objective. Following is a summary of how the derivatives are treated in the financial statements and their impact on the Fund. Realized and unrealized gains and losses on derivatives contracts entered into during the six months ended June 30, 2012, by the Fund are recorded in the following locations on the Statement of Operations: Contract Type/ Primary Risk Exposure Location of Gain or (Loss) on Derivatives Realized Gain (Loss) on Derivatives Change in Unrealized Appreciation (Depreciation) on Derivatives Forward Currency Contracts Realized Gain (Loss) – Foreign currency transactions and Change in Unrealized Appreciation (Depreciation) – Foreign currency translations $ $ Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all of its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. The Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of June 30, 2012, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. Redemption Fees – A shareholder who redeems or exchanges shares within 180 days of purchase will incur a redemption fee of 1.00% of the current net asset value of shares redeemed or exchanged, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to the Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide 17 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Fees and Expenses Investment Adviser – Polaris Capital Management, LLC (the “Adviser”) is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 1.00% of the Fund’s average daily net assets. Shareholder Service Plan – The Trust has adopted a shareholder service plan for the Fund under which the Fund may reimburse the Fund’s administrator for amounts paid by the administrator for providing shareholder service activities that are not otherwise provided by the Transfer Agent. The Fund’s administrator may make such payments to various financial institutions, including the Adviser, that provide shareholder servicing to their customers invested in the Fund in amounts of up to 0.25% annually of the average daily net assets of the shares held by such customers. During the six months ended June 30, 2012, the Fund did not make any payments under the shareholder service plan. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor receives no compensation from the Fund for its distribution services. The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, the Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). In addition, for the period ended March 31, 2012, the Chairman received a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The stipend was discontinued April 1, 2012. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 4. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the six months ended June 30, 2012, were $16,412,610 and $19,298,546, respectively. 18 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 Note 5. Federal Income Tax and Investment Transactions As of December 31, 2011, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income $ Capital and Other Losses ) Unrealized Depreciation ) Total $ ) The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales and investments in passive foreign investment companies. As of December 31, 2011, capital loss carryforwards to offset future capital gains were as follows with the respective expiration dates: $ $ $ Note 6. Recent Accounting Pronouncements In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011. Management has evaluated ASU No. 2011-04 and has determined that it did not have a significant impact on the reporting of the financial statement disclosures. In December 2011, FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” requiring disclosure of both gross and net information related to offsetting and related arrangements enabling users of its financial statements to understand the effect of those arrangements on the entity’s financial position. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRSs. ASU No. 2011-11 is effective for interim and annual periods beginning on or after January 1, 2013. Management is evaluating any impact ASU No. 2011-11 may have on the Fund’s financial statements. Note 7. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 19 POLARIS GLOBAL VALUE FUND ADDITIONAL INFORMATION JUNE 30, 2012 Investment Advisory Agreement Approval At the March 16, 2012 Board meeting, the Board, including the Independent Trustees, considered the approval of the continuance of the investment advisory agreement pertaining to the Fund (the “Advisory Agreement”). In evaluating the Advisory Agreement for the Fund, the Board reviewed materials furnished by the Adviser and Atlantic, including information regarding the Adviser, its personnel, operations and financial condition. Specifically, the Board considered, among other matters: (1) the nature, extent and quality of the services to be provided to the Fund by the Adviser, including information on the investment performance of the Adviser; (2) the costs of the services to be provided and profitability to the Adviser with respect to its relationship with the Fund; (3) the advisory fee and the total expense ratio of the Fund compared to relevant peer groups of funds; (4) the extent to which economies of scale would be realized as the Fund grows and whether the advisory fee would enable the Fund’s investors to share in the benefits of economies of scale; and (5) other benefits received by the Adviser from its relationship with the Fund. In their deliberations, the Board did not identify any particular information that was all-important or controlling and attributed different weights to the various factors. In particular, the Board focused on the factors discussed below. Nature, Extent and Quality of Services In connection with a presentation from a senior representative of the Adviser and a discussion of the Adviser’s personnel, operations and financial condition, the Board considered the quality of services provided by the Adviser under the Advisory Agreement between the Trust and the Adviser.In this regard, the Board considered information regarding the experience, qualifications and professional background of the portfolio managers and other personnel at the Adviser with principal investment responsibility for the Fund’s investments as well as the investment philosophy and decision-making processes of those professionals and the capability and integrity of the Adviser’s senior management and staff. In this regard, the Board considered, among other things, the adequacy of the Adviser’s resources and quality of services provided by the Adviser under the Advisory Agreement between the Trust and the Adviser. Costs of Services and Profitability The Board considered information provided by the Adviser regarding its costs of services and its profitability with respect to the Fund. In this regard, the Board considered the Adviser’s resources devoted to the Fund as well as the Adviser’s discussion of costs and profitability. Based on these and other applicable considerations, the Board concluded that the Adviser’s profits attributable to management of the Fund were reasonable in the context of all factors considered. Performance In connection with a presentation by the Adviser regarding its approach to managing the Fund, the Board considered the Fund’s performance. The Board considered the Fund’s performance over the 3-year, 10-year and since inception periods ended December31, 2011, noting that the Fund had outperformed its benchmark over these three periods. The Board also noted the Fund underperformed its benchmark for the 1-year and 5-year periods ended December 31, 2011. Given, among other things, the Fund’s performance during those periods, the Board concluded that the Fund’s performance was reasonable relative to its benchmark and that the Fund and its shareholders could benefit from the Adviser’s management of the Fund. Compensation The Board considered the Adviser’s compensation for providing advisory services to the Fund and analyzed comparative information on fee rates and total expenses of similar mutual funds. The Board noted that the Adviser’s actual advisory 20 POLARIS GLOBAL VALUE FUND ADDITIONAL INFORMATION JUNE 30, 2012 fee rate of the Fund was higher than the median of the Fund’s Lipper Inc. peer group, but that its total expense ratio was lower than the median of its peer group. Based on the foregoing, the Board concluded that the Adviser’s advisory fee rate charged to the Fund appeared to be within a reasonable range in light of the services it provides to the Fund. Economies of Scale The Board considered whether the Fund would benefit from any economies of scale. In this respect, the Board noted the Adviser’s representation that the Fund potentially could benefit from economies of scale as assets grow, but the Adviser currently is not proposing breakpoints or changes in fees at this time. Based on the foregoing information, the Board concluded that economies of scale were not a material factor in approving the Advisory Agreement. Other Benefits The Board noted the Adviser’s representation that the Adviser does not expect to receive any kind of benefit or compensation from its relationship with the Fund, other than its contractual advisory fees. Based on the foregoing representation, the Board concluded that other benefits received by the Adviser from its relationship with the Fund were not a material factor to consider in approving the continuation of the Advisory Agreement. Conclusion The Board did not identify any single factor as being of paramount importance, and different Trustees may have given different weight to different factors. The Board reviewed a memorandum from Trust counsel discussing the legal standards applicable to its consideration of the Advisory Agreement. Based on its review, including consideration of each of the factors referenced above, the Board determined, in the exercise of its business judgment, that the advisory arrangement, as outlined in the Advisory Agreement, was fair and reasonable in light of the services performed, expenses incurred and such other matters as the Board considered relevant in the exercise of its reasonable business judgment. Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (888) 263-5594 or visit the Fund's website at www.polarisfunds.com and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (888) 263-5594 or visit the Fund's website at www.polarisfunds.com and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. 21 POLARIS GLOBAL VALUE FUND ADDITIONAL INFORMATION JUNE 30, 2012 Shareholder Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees, and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2012, through June 30, 2012. Actual Expenses – The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees and exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense January 1, 2012 June 30, 2012 Period* Ratio* Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 366 to reflect the half-year period. 22 TABLE OF CONTENTS A Message to Our Shareholders 1 Performance Chart and Analysis 3 Schedule of Investments 4 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes 7 Financial Highlights 8 Notes to Financial Statements 9 Additional Information 12 The views expressed in this report are those of the investment advisor of The BeeHive Fund (the “Fund”) as of June 30, 2012, and may not reflect their views on the date this report is first published or any time thereafter. These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. The Fund is subject to various forms of risk including the possible loss of principal. Investing in foreign securities entails risks not associated with domestic equities including economic and political instability and currency fluctuations. Investing in fixed income securities includes the risk that rising interest rates will cause a decline in values. Focused investments in particular industries or market sectors can entail increased volatility and greater market risk than is the case with more broadly diversified investments. Investments in securities of small and mid-capitalization companies involve the possibility of greater volatility than investments in larger capitalization companies. Investments in American Depositary Receipts involve many of the same risks as investing in foreign securities. THE BEEHIVE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2012 “Summer friends will melt away like summer snows, but winter friends are friends forever.” - George R.R. Martin, Game of Thrones Dear Shareholder, History sure does rhyme.For the third summer in a row, European debt fears have combined with another factor – whether it be an oil spill, the debt ceiling debate, or the U.S. fiscal stand-off and election – to push stock prices back from recent highs.Despite prognostications to the contrary, the prior two pullbacks proved to be very attractive buying opportunities.While we believe fear is once again overstated, there are indeed significant economic and political challenges. The second quarter sell-off was no surprise.As we discussed in our first quarter letter, the steep climb in equity prices from the fall of 2011 through March of 2012 left very little room for additional short-term gains and made some form of pullback likely.However, the sudden bout of negativity and fatalism was steeper and shriller than we expected.Moreover, the limited direct European exposure in the Fund seemed not to matter as a general “risk off” approach affected all equity prices. We continue to believe in fundamental investing, notwithstanding its short-term deficiencies at discounting market emotion.Stock prices are subject to perceptions and ideas, while the ultimate worth of a company is a factor of corporate results and cash flows.We have largely built the Fund on winter friends – companies that are not faddish or speculative in their appeal, but have time tested and economically hardened business models.These, we believe, provide the greatest risk adjusted returns over a cycle, even as the more popular summer friends melt away. And while we believe the fundamentals are the ultimate diviner of truth, we recognize market opinion is part of the formula that drives our returns.Great companies can continue to compound earnings, without accruing benefit to their stock price.Microsoft and Comcast are two great companies that have multiplied their earnings over the last decade (and now pay significant dividends) while the stock prices treaded water or worse.Recently, both stocks have been strong performers as fundamentals have outlasted passing theories of irrelevance and obsolescence.Overall, we hold a portfolio today at a lower price-to-earnings multiple and, we believe, with greater earnings growth potential than we have at any time in the last five years (with the exception of the incredible buying opportunity in 2009).While the market has not recognized what we believe to be the full value of the securities we hold, the facts continue to validate our initial analysis and will, we believe, overcome the market’s fears and worries. The Fund During the quarter, we exited our long-time position in Cooper Industries after it announced a sale of the company to Eaton Corp.The sale price was a 27% premium over the prior close, and approximately a 50% return (nearly 60% including dividends received) from our initial purchase in 2008.The deal consisted of cash and Eaton stock; as we do not have as much confidence in the combined entity as we did in Cooper, we exited shortly after the deal was announced. We made one new significant purchase during the quarter.Schlumberger has long been the gold standard in oil services.We have followed the company and owned it on and off for decades.The recent sell-off in energy commodities, and an even more exaggerated drop in service companies, gave us an attractive entry point.Please see the Appendix for an extended discussion of SLB. Subsequent to the close of the second quarter, we purchased a small position in Apple.Although the share price of Apple has increased substantially over the years, the fundamentals have improved at an even greater rate.In the past, our analysis always left us uncomfortable with the downside result if the company had not executed as everybody expected – the fact that it ran the table several times does not change the fact that new product introductions, new product category creation, and an unpredictable change in leadership presented risk.Today, on a multiple of earnings basis, the stock is cheaper than it has been for many years.Moreover, it appears that only modest success of existing product categories is required to achieve current market expectations and that the shares ignore the incredible level of cash on the balance sheet (larger than the total market cap of Amazon). Concluding Thoughts The greatest paradox of investing is that the best time to buy something always feels like the worst, and the worst time is when it feels like the best.In 1999, notwithstanding many warnings to the contrary, most investors felt the stock market was a reasonable place to have a portion of their assets, and many felt it was a great place to have ALL of their assets.Today, with stocks selling at “half price,” most 1 THE BEEHIVE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2012 investors are skeptical, and many want nothing to do with it.Doomsday type assets (treasury bonds, gold, put options) are at heavy premiums, while risk assets are at a steep discount. To be sure, there are reasons for skepticism.We seem to be facing a very poor mix of stagnant growth, political gridlock, challenging demographics, and slowing emerging markets – all combined with a volatile marketplace for public securities.However, we believe that the current combination of politics, fiscal deficits and monetary policy are ultimately negative for the value of passive savings and purchasing power.The hangover from the debt bubble has kept inflation in check as the deflationary effect of deleveraging works its way through the systems – but inflationary pressures will build. All investors should maintain assets that are liquid and safe enough to provide for several years’ worth of spending needs and contingencies – even if they earn little or no return.But, longer term purchasing power needs to be protected through diligent and careful investing.There are an ample number of publicly traded corporations with cash rich balance sheets, nimble management, pricing power, entrenched businesses, strong dividend potential, and reasonable stock prices.The short term may be volatile, but we believe that equity ownership at current levels will be well rewarded with significant long-term returns. Sincerely, Spears Abacus Appendix Schlumberger (SLB) Energy exploration and production spending growth, which over the past few years has been focused at the margin on onshore North American shale development, is set to shift increasingly toward exploration, deepwater and international geographies.Schlumberger has by far the most international exposure and expertise among large, broad-based oil service companies and accordingly, is the best positioned to capitalize upon this trend.Further, exploration in general, and deepwater exploration in particular, is highly technical, which plays to Schlumberger’s strength as the undisputed technology leader in this high margin market segment. Despite this favorable positioning, Schlumberger’s share price has been in a general downtrend relative to the S&P 500 and S&P Energy sector for a few years and shares currently sell at a lower P/E than at any time in the last five years with the exception of the 2008/2009 bear market trough.This discounted valuation, combined with Schlumberger’s sustainable technology leadership and favorable industry trends, make us comfortable that shares will likely perform at least in line with our expectation of mid-to-high teens earnings-per-share growth over the next few years. 2 THE BEEHIVE FUND PERFORMANCE CHART AND ANALYSIS JUNE 30, 2012 Thefollowing chart reflects the change in the value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in The BeeHive Fund compared with the performance of the benchmark S&P 500Index (the “S&P 500”) since inception. The S&P 500 is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. The total return of the S&P 500 includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the S&P 500 does not include expenses. The Fund is professionally managed while the S&P 500 is unmanaged and is not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (866) 684-4915. As stated in the Fund’s prospectus, the annual operating expense ratio (gross) is 1.07%. However, the Fund’s advisor has agreed to contractually waive a portion of its fees and to reimburse expenses such that total operating expenses do not exceed 0.99%, until at least April 30, 2013. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. 3 THE BEEHIVE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2012 Security LLC Limited Liability Company Shares Description Value PLC Public Limited Company Common Stock - 94.7% (a) Non-income producing security. Consumer Discretionary - 15.1% (b) Variable rate security.Rate presented is as of June 30, 2012. Comcast Corp., Class A $ Digital Generation, Inc. (a) *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Imax Corp. (a) Gross Unrealized Appreciation $ Johnson Controls, Inc. Gross Unrealized Depreciation ) Net Unrealized Appreciation $ Consumer Staples - 3.7% CVS Caremark Corp. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012. Energy - 12.9% The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more Devon Energy Corp. information on valuation inputs, and their aggregation into the levels used in the tables below, please refer to the Security Valuation section in Note 2 of the 1 Kinder Morgan Management, LLC (a) 74 accompanying Notes to Financial Statements. Marathon Oil Corp. Valuation Inputs Investments in Securities Schlumberger, Ltd. Level 1 - Quoted Prices $ The Williams Cos., Inc. Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Financials - 21.0% Total $ ACE, Ltd. Aon PLC The Level 1 inputs displayed in this table are Common Stock. The Level 2 inputs displayed in this table are Money Market Funds. Refer to the Schedule of CIT Group, Inc. (a) Investments for a further breakout of each security by type. MetLife, Inc. AF There were no significant transfers between Level 1 and Level 2 for the period ended June 30, 2012. SunTrust Banks, Inc. PORTFOLIO HOLDINGS Health Care Equipment and Services - 3.8% % of Total Investments Baxter International, Inc. Consumer Discretionary % Consumer Staples % Industrials - 7.7% Energy 13 % Republic Services, Inc. Financials 21 % United Parcel Service, Inc., Class B Health Care Equipment and Services % Industrials % Pharmaceuticals, Biotechnology Pharmaceuticals, Biotechnology and Life Sciences % and Life Sciences - 7.8% Software and Services % Life Technologies Corp. (a) Money Market Funds % Thermo Fisher Scientific, Inc. % Software and Services - 22.7% Broadridge Financial Solutions, Inc. Check Point Software Technologies, Ltd. (a) Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. The Western Union Co. Total Common Stock (Cost $72,571,733) Money Market Funds - 5.1% Fidelity Institutional Cash Money Market Fund, 0.17% (b) (Cost $4,241,485) Total Investments - 99.8% (Cost $76,813,218)* $ Other Assets & Liabilities, Net – 0.2% Net Assets – 100.0% $ See Notes to Financial Statements. 4 THE BEEHIVE FUND STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2012 ASSETS Total investments, at value (Cost $76,813,218) $ Receivables: Fund shares sold Dividends Prepaid expenses Total Assets LIABILITIES Accrued Liabilities: Advisor Investment advisor fees Trustees’ fees and expenses 18 Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ See Notes to Financial Statements. 5 THE BEEHIVE FUND STATEMENT OF OPERATIONS SIX MONTHS ENDED JUNE 30, 2012 INVESTMENT INCOME Dividend income $ Total Investment Income Advisor EXPENSES Investment advisor fees Fund services fees Custodian fees Registration fees Professional fees Trustees’ fees and expenses Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements. 6 THE BEEHIVE FUND STATEMENT OF CHANGES IN NET ASSETS December 31, 2012 # # # For the Six Months Ended June 30, 2012 For the Year Ended December 31, 2011 OPERATIONS Net investment income $ $ Net realized gain Net change in unrealized appreciation (depreciation) ) ) Increase (Decrease) in Net Assets Resulting from Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income - ) Net realized gain - ) Total Distributions to Shareholders - ) CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Redemption of shares ) ) Increase (Decrease) in Net Assets from Capital Share Transactions ) Increase in Net Assets NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Redemption of shares ) ) Increase (Decrease) in Shares ) (a) Undistributed net investment income. $ $ - See Notes to Financial Statements. 7 THE BEEHIVE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended June 30, 2012 For the Years Ended December 31, September 2, 2008 (a) through December 31, 2008 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) ) ) Total from Investment Operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income — ) Net realized gain — ) ) — — Total Distributions to Shareholders — ) NET ASSET VALUE, End of Period $ TOTAL RETURN %(c) )% % % )%(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000’s omitted) Ratios to Average Net Assets: Net investment income %(d) % % % %(d) Net expense %(d) % % % %(d) Gross expense(e) %(d) % % % %(d) PORTFOLIO TURNOVER RATE 30 %(c) 34 % 43 % 33 % 7 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 8 THE BEEHIVE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 Note 1. Organization The BeeHive Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund commenced operations on September 2, 2008. The Fund seeks capital appreciation. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust’s Board of Trustees (the “Board”) if (1) market quotations are insufficient or not readily available or (2) the advisor believes that the values available are unreliable. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of June 30, 2012, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all 9 THE BEEHIVE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 of its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. The Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of June 30, 2012, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Fees and Expenses Investment Advisor – Spears Abacus Advisors LLC (the “Advisor”) is the investment advisor to the Fund. Pursuant to an investment advisory agreement, the Advisor receives an advisory fee from the Fund at an annual rate of 0.75% of the Fund’s average daily net assets. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Advisor or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a distribution plan in accordance with Rule 12b-1 of the Act. The Fund may pay the Distributor and/or any other entity as authorized by the Board a fee of 0.25% of the Fund’s average daily net assets.The Fund has waived payments under its Rule 12b-1 plan until further notice and has not paid any distribution fees to date.The Fund may remove the waiver and make payments under the Rule 12b-1 plan at any time, subject to Board approval. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, the Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). In addition, for the period ended March 31, 2012, the Chairman received a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The stipend was discontinued April 1, 2012. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 4. Expense Reimbursements and Fees Waived The Advisor has contractually agreed to waive and reimburse a portion of its fees through April 30, 2013, to limit annual operating expenses to 0.99%. For the six months ended June 30, 2012, fees waived were $23,048. 10 THE BEEHIVE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 The Fund may repay the Advisor for fees waived and expenses reimbursed pursuant to the expense cap if (1) such payment is made within three years of the fees waived or expense reimbursement, (2) such payment is approved by the Board and (3) and the resulting expenses do not exceed 0.99%.As of June 30, 2012, the following amounts are subject to recapture by the Advisor: Amount of Fees Waived and/or Expenses Reimbursed Expiration Date to Recoup Fees Waived and/or Expenses Reimbursed Fees Recouped December 31, 2009 $ December 31, 2012 $ - December 31, 2010 December 31, 2013 - December 31, 2011 December 31, 2014 - June 30, 2012 December 31, 2015 - Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the six months ended June 30, 2012, were $25,869,460 and $26,532,501, respectively. Note 6. Federal Income Tax and Investment Transactions As of December 31, 2011, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Long-Term Gain $ Unrealized Appreciation Total $ The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales. Note 7. Recent Accounting Pronouncements In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011. Management has evaluated ASU No. 2011-04 and has determined that it did not have a significant impact on the reporting of the financial statement disclosures. In December 2011, FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” requiring disclosure of both gross and net information related to offsetting and related arrangements enabling users of its financial statements to understand the effect of those arrangements on the entity’s financial position. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRSs. ASU No. 2011-11 is effective for interim and annual periods beginning on or after January 1, 2013. Management is evaluating any impact ASU No. 2011-11 may have on the Fund’s financial statements. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 11 THE BEEHIVE FUND ADDITIONAL INFORMATION JUNE 30, 2012 Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (866) 684-4915 and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (866) 684-4915 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2012, through June 30, 2012. Actual Expenses – The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense January 1, 2012 June 30, 2012 Period* Ratio* Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 366 to reflect the half-year period. 12 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. (a) Included as part of report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Registrant does not accept nominees to the board of trustees from shareholders. ITEM 11. CONTROLS AND PROCEDURES (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)Not applicable. (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002. (Exhibits filed herewith) (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002. (Exhibit filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant Forum Funds By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: August 24, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: August 24, 2012 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: August 24, 2012
